Citation Nr: 1202469	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for cervicalgia prior to July 20, 2011.

2.  Entitlement to a disability rating in excess of 20 percent for cervicalgia from July 20, 2011.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1985 to May 1998 and December 2003 to March 2005.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 10 percent disability rating for cervicalgia. 

The matter was previously remanded by the Board in June 2011 to provide the Veteran another VA examination.  

In an August 2011 rating decision, the RO granted a higher disability rating of 20 percent for cervicalgia, effective July 20, 2011.  As a higher schedular evaluation for these disabilities are possible, these remained before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Also in the decision, the RO granted a separate compensable rating for neurological symptoms including radiculopathy of the right upper extremity as related to his service connection cervicalgia.  As the Veteran has not expressed dissatisfaction with the neurological rating, the Board will only address the physical symptoms of the Veteran's neck disability. 


FINDINGS OF FACT

1.  Prior to July 20, 2011, cervicalgia is manifested by subjective complaints of pain on motion causing a reduction in physical activity; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; without objective evidence of additional limitation during flare-ups including functional impairment secondary to subjective pain; and without periods of incapacitation.  

2.  From July 20, 2011, cervicalgia is manifested by subjective complaints of pain on motion causing a reduction in physical activity and objective medical findings of degenerative changes on X-ray study; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; without objective evidence of additional limitation during flare-ups including functional impairment secondary to subjective pain; and without periods of incapacitation.  


CONCLUSIONS OF LAW

1.  Prior to July 20, 2011, the criteria for a disability rating in excess of 10 percent for cervicalgia have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

2.  From July 20, 2011, the criteria for a disability rating in excess of 20 percent for cervicalgia have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) , and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in April 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in May 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in May 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records pertaining to his disability have been obtained and associated with his claims file.  The Veteran was provided VA medical examinations in August 2007, March 2008, and July 2011 to determine the severity of his disability. 

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background

In a June 2006 VA progress note, the Veteran complained of chronic neck pain.  He reported he sees a chiropractor two times a week and an X-ray done in October showed straightening of the normal lordotic curve likely secondary to muscle spasm in the neck and probably some osteopenia.  He denied numbness, tingling, chest pain, shortness of breath, abdominal pain, and black or bloody stool.  Upon examination, the examiner noted that the neck was nontender to palpation, but tight muscles were found.  The diagnosis was cervicalgia. 

During an August 2006 VA examination, the Veteran complained of an alternating sharp and dull pain.  He reported he takes medication and he denied flare-ups.  The Veteran reported no problems with activities of daily living and ambulation, but reported some activities such as hiking and biking aggravate his pain.  Upon physical examination, the examiner noted the Veteran had forward flexion to 40 degrees without any pain, cervical extension to 30 degrees with pain at the endpoint, left lateral flexion to 40 degrees with pain at the endpoint, right lateral flexion to 40 degrees without pain at the endpoint, left and right lateral rotation to 70 degrees without pain.  The diagnosis was cervicalgia.  The examiner noted that DeLuca provisions cannot be clearly delineated and that he could have increased pain and decreased functional capacity during a flare-up, but to estimate this additional loss would require resort to mere speculation.  There was no objective evidence of painful motion, spasms, weakness, or tenderness. 

A February 2007 VA MRI report found moderate central and right paracentral disc herniation at C6-C7, a moderate size left paracentral disc herniation at C5-C6, no obvious degenerative disc or facet joint disease, and no significant narrowing of the neuroforamina.  

During a March 2008 VA examination, the Veteran complained of constant pain in his neck and flare-ups during which the pain increases.  The Veteran complained of a history of fatigue, decreased motion, stiffness, weakness, spasms, and constant pain from the base of the skull to the lumbar region.  The Veteran also reported daily flare-ups lasing several minutes following increased activity or upon waking up.  The Veteran reported alleviating factors such as pain medication, heat, TENS unit and rest.  The Veteran did not report experiencing additional limitation of motion or functional impairments during this time.  He stated he has sharp shooting pains in his neck that radiate into his arms.  Upon examination, the Veteran had active and passive cervical flexion to 40 degrees, with pain at 30 degrees.  Active and passive cervical extension was to 35 degrees with pain at 20 degrees, and active and passive cervical lateral flexion was to 35 degrees with pain at 20 degrees.  There was a pain at all active and passive movement, but no additional loss of motion with repetitive use.  The examiner referred to previous MRI and X-ray reports.  The diagnosis was herniated disc of the cervical spine with radiculopathy. 

In a December 2009 VA progress note, the Veteran reported he still has a lot of pain in his neck.  He reported numbness in his arms and hands, worse at night.  He also reported he has problems sleeping.  Upon examination, the examiner noted his neck was supple, with no jugular venous pressure (JVD), mass, carotic bruits, and suprascapular notch tenderness.  The examiner found paracervical tenderness, weak grip on the right, and negative Spurling's bilaterally.  The diagnosis was cervicalgia. 

VA progress notes dated from May 2005 to February 2010 indicate ongoing complaints and treatments for neck pain. 

During a July 2011 VA examination, the Veteran complained of progressively worsening constant neck pain.  The location of the pain was at the back of the neck, and the severity of the pain was moderate to severe.  The Veteran denied physician-prescribed bedrest in the past 12 months.  The Veteran reported he has been taking medication and uses a TENS unit to help to alleviate his neck pain.  The Veteran denied flare-ups as he reported this is a continuous condition.  Pain in his neck is aggravated with any kind of neck movement including bending, lifting, and carrying heavy objects.  He claimed that during driving he needs to move his neck to see the side mirror and that his neck hurts.  He has neck stiffness, fatigue, spasm, weakness, decreased motion, numbness and paresthesias to his right arm and right fingers, but he denied bowel and bladder function impairment.  He denied using a neck support or brace.  He reported he works as an adventure director with Alpha Ministries and sometimes he has to go outside and do rock climbing and repelling and his neck hurts.  He reported missing two to three days per month from his job.  

Upon physical examination, the examiner noted that both sides of the neck were symmetrical.  On palpation, he had cervical spine muscle spasm with mild tenderness, but no evidence of atrophy, weakness, and guarding.  The range of motion of the cervical spine was with forward flexion to 30 degrees, extension to 20 degrees, left and right lateral flexion to 35 degrees, and left and right lateral rotation to 60 degrees all with pain at the endpoints.  After three repetitions, range of motion did not change.  The examiner found objective evidence of painful motion without spasm, weakness, tenderness, atrophy, and guarding.  The examiner noted that it would be pure speculation to state whether there would be pain, weakness, incoordination, lack of endurance of change in ration of motion with flare-ups.  The diagnosis was degenerative disc disease (DDD) of the cervical spine with disc herniation at the level of C6-C7.  The examiner further noted that the Veteran's current diagnosis of DDD of the cervical spine with disc herniation is at least as likely as not caused by or related to his service connected cervicalgia.  The examiner opined that the Veteran was not properly diagnosed at the time of injury and that usually chronic cervical sprain and any kind of traumatic injury of the neck leads to disc herniation.  As a result, he also developed minimal degeneration of the cervical spine.  The Veteran's current diagnosis of degenerative disc disease of the cervical spine is moderately severe. 

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran is assigned a 10 percent rating for cervicalgia prior to July 20, 2011 and a 20 percent evaluation thereafter.

Under the current rating criteria, degenerative arthritis of the spine (designated at Diagnostic Code 5237) is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (designated at Diagnostic Code 5243) is rated either pursuant to the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The diagnostic code criteria pertinent to rating spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243).  Under these relevant provisions, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 10 percent rating is also warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent rating is also warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain, Diagnostic Code 5242 for degenerative arthritis of the spine, and Diagnostic Code 5243 for intervertebral disc syndrome.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine outlined above, it may also be rated based on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25. Note (1) defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

38 C.F.R. § 4.71a, PLATE V (2011)


Analysis
Prior to July 20, 2011

For this time period, the Board agrees with the RO's continuation of the Veteran's 10 percent disability rating for cervicalgia.  The Veteran's neck disability is shown to be manifested by subjective complaints of pain on motion causing a reduction in physical activity; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; without objective evidence of additional limitation during flare-ups including functional impairment secondary to subjective pain; and without periods of incapacitation.  Based on the evidence of record, the Board finds that a rating in excess of 10 percent for a cervical spine disability is not warranted, as neither VA examination reports showed evidence of limitation of motion to less than 30 degrees that would be required for a rating in excess of 10 percent. 

The Board has considered the provisions for evaluating intervertebral disc syndrome, but finds that they are not for application for the Veteran's service-connected cervical spine disability because he was not shown to have any incapacitating episodes that required treatment and bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

From July 20, 2011

For this time period, the Board agrees with the RO's increase rating of the Veteran's disability rating to 20 percent, but no higher, for cervicalgia.  During the July 2011 VA examination, the cervicalgia was manifested by subjective complaints of pain on motion causing a reduction in physical activity and objective medical findings of degenerative changes on X-ray study; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; without objective evidence of additional limitation during flare-ups including functional impairment secondary to subjective pain; and without periods of incapacitation.  Based on the evidence of record, the Board finds that a rating in excess of 20 percent for a cervical spine disability is not warranted, as the VA examination report does not show evidence of limitation of motion to less than 15 degrees that would be required for a rating in excess of 20 percent. 

The Board has considered the provisions for evaluating intervertebral disc syndrome, but finds that they are not for application for the Veteran's service-connected cervical spine disability because he was not shown to have any incapacitating episodes that required treatment and bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

All Time Periods

The Board recognizes the Veteran's request for an increased ratings based on the DeLuca findings from the August 2006 and July 2011 VA examinations; however, the Board finds no basis for the assignment of any higher rating during either time period based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The Board notes that the August 2006 and July 2011 VA medical examiners indicated that it would be mere speculation to state whether there would be pain, weakness, and incoordination, lack of endurance or change in range of motion with flare-ups.  However, during those examinations, the Veteran specifically denied having any flare-ups; therefore, the speculation was unnecessary.  Only in the March 2008 VA examination does the Veteran complain of flare-ups; though, at that time, he also reported no additional limitation of motion or functional impairments during the flare-up.  Furthermore, the March 2008 and July 2011 examiners further indicated that range of motion did not change with repetitions.  Therefore, competent medical evidence reflects that the currently assigned disability ratings already compensate the Veteran for the extent of functional loss resulting from any such symptoms.  

For all the foregoing reasons, the Veteran's claims for entitlement to a rating in excess of 10 percent prior to July 20, 2011 and in excess of 20 percent thereafter for cervicalgia must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his disorders that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  The Veteran's impairment is contemplated by the schedular rating assigned.

The Board also finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran complained of missing two days of work per month due to cervical spine pain; however, there is no indication that these disorders cause "marked interference" with employment.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent for cervicalgia prior to July 20, 2011 is denied.

Entitlement to a disability rating in excess of 20 percent for cervicalgia from July 20, 2011 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


